Rossell J.
I dissent from the opinion of my brethren, as being, in the first place, contrary to a number of decisions of this court, which have allowed charges of cash in a variety of instances; and secondly, as being peculiarly hard in the present case. I have taken the rule to be, that a single, or two or three charges for cash, standing alone, would not be proof sufficient to charge the defendants. But where the parties had mutual dealings, such as in their nature would warrant the idea that such charges might have happened in the course of business and be just, they ought to be left to the jury. In this case, I think, the decision not warranted by practice. The defendant below was a farmer, the plaintiff a butcher; the farmer sold to the latter fifteen cattle, and these charges were alleged to be, and were, considered by the jury as different payments on this account for cattle. The frequent demand of Joseph on Thomas, so well understood in the family, and the repeated promises of Thomas to settle with his brother, as well understood I think, would make a case not within the former decisions of this court, and a peculiarly hard one, that is, to take a large sum from the plaintiff, an illiterate man, who has the verdict of a jury to sanction his claim.
Hew trial granted.